DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 13, 15-17, 20, 21, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Inoha US 2007/0174374 A1 (“Inoha”).
As to claim 8, Inoha discloses a flip-flop chain, comprising: 
a plurality of flip-flops configured to provide a plurality of logical numbers in accordance with a plurality of degrees of a polynomial, each flip-flop from among the plurality of flip-flops corresponding to a degree from among the plurality of degrees and a coefficient from among a plurality of coefficients of the polynomial (Figure 2 or Paragraphs 8 or 27 – e.g., a shift register of flip flops representing polynomial coefficients of degrees); and 
first logic circuitry configured to perform one or more logical operations on a digital input and logical numbers from among the plurality of logical numbers corresponding to flip- flops from among the plurality of flip-flops whose coefficients from among the plurality of coefficients are ones to provide a digital output to the plurality of flip-flops (Figures 1-3 or Paragraphs 28-30 – e.g., digital inputs and outputs necessary in the use of registers and logical gates, with specific values provided in the case of a coefficient being equal to one).
As to claim 13, Inoha discloses the flip-flop chain of claim 8.  Inoha further discloses wherein a number of flip- flops of the plurality of flip-flops corresponds to a number of degrees of the plurality of degrees of the polynomial (Paragraphs 27 or 29 – e.g., there are m flip-flops for a polynomial of degree m).
As to claim 15, Inoha discloses the flip-flop chain of claim 8.  Inoha further discloses wherein the first logic circuitry is further configured to not perform the one or more logical operations on logical numbers from among the plurality of logical numbers corresponding to flip-flops from among the plurality of flip-flops whose coefficients from among the plurality of coefficients are zeros (Paragraphs 28-30 – e.g., in the case of a coefficient being 0, a 0 is output without another logical operation).
Claims 16 and 21 recite elements similar to claim 8, and are rejected for the same reasons.  The examiner notes that Inoha discloses a plurality of chains, e.g., in Paragraphs 27-30.
As to claim 17, Inoha discloses the flip-flop chain of claim 8.  Inoha further discloses wherein the plurality of polynomials are similar polynomials (Paragraphs 27-30 – e.g., the two polynomials have similar forms).
Claims 20, 25, and 27 recite elements similar to claims 13 and 15, and are rejected for the same reasons.
Allowable Subject Matter
Claims 9-12, 14, 18, 19, 22-24, and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a flip-flop chain having the combination of elements of the claims including, among other elements, the use of statistical entropy noise signals to re-time output sequences or the flip-flop relationships of the claims, in combination with the structural and logical operation details of the claims.
Inoha discloses a flip-flop chain including the use of heat or noise values and an arrangement of flip-flops, without the use of those values to perform the same operations or the same flip-flop relationships described in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851